Name: 91/543/EEC: Commission Decision of 23 December 1988 amending Decision 88/142/EEC of 11 December 1987 on the Multiannual Guidance Programme for the fishing fleet (1987-91) forwarded by Ireland pursuant to Regulation (EEC) No 4028/86 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  Europe;  fisheries
 Date Published: 1991-10-26

 Avis juridique important|31991D054391/543/EEC: Commission Decision of 23 December 1988 amending Decision 88/142/EEC of 11 December 1987 on the Multiannual Guidance Programme for the fishing fleet (1987-91) forwarded by Ireland pursuant to Regulation (EEC) No 4028/86 (Only the English text is authentic) Official Journal L 296 , 26/10/1991 P. 0039 - 0041COMMISSION DECISION of 23 December 1988 amending Decision 88/142/EEC of 11 December 1987 on the Multiannual Guidance Programme for the fishing fleet (1987-91) forwarded by Ireland pursuant to Regulation (EEC) No 4028/86 (Only the English text is authentic) (91/543/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Articles 4 and 5, paragraph 2, Whereas taking into account the results of meetings with the national authorities of Ireland about the follow-up reports of the Multiannual Guidance Programme established in Commission Decision 88/142/EEC (2); Whereas on the entry into service of new fishing vessels it became apparent that a net increase in fishing capacity expressed in tonnage (GRT) and power (kW) had taken place in 1987 and in the first six months of 1988; Whereas the process of fleet adjustment which has been started and the implementation of measures by Ireland for the effective control of fishing fleet capacity necessitates a certain delay; Whereas the Commission intends to support efforts at improvement made by Ireland as soon as the administrative or regulatory measures undertaken appear to show results which confirm that the structural evolution of the fleet is oriented towards and will lead to achievement of the objectives set for not later than 31 December 1991 and established by Decision 88/142/EEC; Whereas in order to administer the derogations to the principle of incompatibility of State aids with the common market for State aids in the fisheries sector the Commission has adopted guidelines for the examination of national aids in the fisheries sector (3); Whereas the measures provided for in the present decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 Decision 88/142/EEC is modified as follows: 1. Article 3 (2) is replaced by: 'The Commission shall, on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or where this information is repeatedly not supplied, inform the Member State, if necessary, at the end of one six-month period that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled'. 2. The Annex is replaced by the present Annex. Article 2 This Decision is addressed to Ireland. Done at Brussels, 23 December 1988. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 67, 12. 3. 1988, p. 25. (3) OJ No C 313, 8. 12. 1988, p. 21.